                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MELINDA DEITER and
JOHN DEITER,

              Plaintiffs,
      V.                                           3:16-CV-132
                                                   (JUDGE MARIANI)
CITY OF WILKES-BARRE, et al.,

              Defendants,

       and

STELL ENTERPRISES, INC. et al.,

              Additional Defendants.

                                 MEMORANDUM OPINION

                                     I. INTRODUCTION

       Plaintiffs Melinda Deiter and John Deiter filed this action pursuant to 42 U.S.C. §

1983 alleging deprivation of property without due process of law in violation of the

Fourteenth Amendment, a taking of property without just compensation in violation of the

Fifth Amendment, seizure and destruction of property without a warrant in violation of the

Fourth Amendment, as well as a state law conversion claim. (See Plaintiffs' Amended

Complaint, Doc. 22). Presently before the Court is Defendants Stell Enterprises, Inc. and

Robert Stella's ("Additional Defendants") Motion for Summary Judgment (Doc. 106) against

Plaintiffs on the "state actor" issue. Plaintiffs and Defendants City of Wilkes-Barre and

Frank Kratz also moved for summary judgment in this matter (see Docs. 99, 104), which the
Court has addressed in a separate opinion. (Doc. 137). For the reasons set forth below,

the Court will grant Additional Defendants' Motion for Summary Judgment.

                             II. STATEMENT OF UNDISPUTED FACTS

        Additional Defendants Stell Enterprises, Inc. and Robert Stella have submitted a

Statement of Undisputed Material Facts (Doc. 108) as to which they submit there is no

genuine issue or dispute for trial. Plaintiffs Melinda Deiter and John Deiter have submitted a

Response (Doc. 118) and the following facts have been admitted. 1

         The City of Wilkes-Barre and Frank Kratz authorized Stell Enterprises, Inc. to

demolish the property at 54 and 54 ½ Marlborough Ave., Wilkes-Barre. (Doc. 108 at~ 6).

Bradaric Excavating, Inc. submitted a bid for the demolition work at a price of $19,700, and

Stell Enterprises, Inc. submitted a bid for the demolition work at a price of $18,900. (Id. at

~~   3, 4). Mr. Kratz testified that Stell Enterprises, Inc. was awarded the contract because its

bid was lower. (Doc. 108 at~ 5; Doc. 118 at~ 5).

         Mr. Kratz had full authority to order property demolition within the City of Wilkes-

Barre as a building code official. (Doc. 108 at~ 1). The decision to condemn the property

at 54 and 54 ½ Marlborough Ave. was made before the two demolition contractors were



         1 Facts deemed undisputed include those which the opposing party has admitted from each
Statement of Undisputed Material Facts. Statements that are admitted in part or were admitted with a
qualification are only included in this section to the extent they were admitted.
         To the extent that denials do not have a basis for denial in the record or merely disagree with a
statement in an individual's properly quoted testimony, the Court will deem those asserted facts as
admitted, and, where relevant, has included them in the statement of undisputed facts.

                                                      2
contacted for price quotes on the demolition. (Id. at~ 2). The parties agree that there is no

evidence that Additional Defendants had anything to do with the decision to condemn the

property at issue for demolition. (Id. at~ 7). Nor is there any evidence that Additional

Defendants have had anything to do with the decision to condemn property for any other

City of Wilkes-Barre demolition job. (Id.).

       The parties further agree that there is no evidence that Additional Defendants have

been awarded a demolition contract by the City of Wilkes-Barre without bidding the job. (Id.

at~ 8). Nor is there any evidence that Stell Enterprises, Inc. is the City of Wilkes-

Barre's exclusive demolition contractor. (Id.). Demolishing houses in the City of Wilkes-

Barre represents approximately two to five percent of Stell Enterprises, lnc.'s business. (Id.

at~ 11 ).

       The value that Additional Defendants received from the demolition of 54 and 54 ½

Marlborough Ave. was the contract price and whatever value they may have derived from

the salvage. (Id. at~ 9). No witnesses saw Robert Stell or any Stell Enterprises, Inc.

workers remove anything of value from the property. (Id.~ 10).

                                 Ill. STANDARD OF REVIEW

       Through summary adjudication, the court may dispose of those claims that do not

present a "genuine dispute as to any material fact. " Fed. R. Civ. P. 56(a). "As to

materiality, ... [o]nly disputes over facts that might affect the outcome of the suit under the




                                                3
governing law will properly preclude the entry of summary judgment." Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248, 106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986).

       The party moving for summary judgment bears the burden of showing the absence

of a genuine issue as to any material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106

S. Ct. 2548, 91 L. Ed. 2d 265 (1986). Once such a showing has been made, the non-

moving party must offer specific facts contradicting those averred by the movant to establish

a genuine issue of material fact. Lujan v. Nat'/ Wildlife Fed'n, 497 U.S. 871, 888, 110 S. Ct.

3177, 111 L. Ed. 2d 695 (1990). Therefore, the non-moving party may not oppose summary

judgment simply on the basis of the pleadings, or on conclusory statements that a factual

issue exists. Anderson, 477 U.S. at 248. "A party asserting that a fact cannot be or is

genuinely disputed must support the assertion by citing to particular parts of materials in the

record . .. or showing that the materials cited do not establish the absence or presence of a

genuine dispute, or that an adverse party cannot produce admissible evidence to support

the fact." Fed . R. Civ. P. 56(c)(1)(A)-(B) . In evaluating whether summary judgment should

be granted, "[t]he court need consider only the cited materials, but it may consider other

materials in the record." Fed. R. Civ. P. 56(c)(3). "Inferences should be drawn in the light

most favorable to the non-moving party, and where the non-moving party's evidence

contradicts the movant's, then the non-movant's must be taken as true." Big Apple BMW,

Inc. v. BMW of N. Am., Inc. , 974 F.2d 1358, 1363 (3d Cir. 1992), cert. denied 507 U.S. 912,

113 S. Ct. 1262, 122 L. Ed. 2d 659 (1993).


                                               4
        However, "facts must be viewed in the light most favorable to the nonmoving party

only if there is a 'genuine' dispute as to those facts." Scott v. Harris, 550 U.S. 372, 380, 127

S. Ct. 1769, 167 L. Ed. 2d 686 (2007). If a party has carried its burden under the summary

judgment rule,

        its opponent must do more than simply show that there is some metaphysical
        doubt as to the material facts. Where the record taken as a whole could not
        lead a rational trier of fact to find for the nonmoving party, there is no genuine
        issue for trial. The mere existence of some alleged factual dispute between the
        parties will not defeat an otherwise properly supported motion for summary
        judgment; the requirement is that there be no genuine issue of material fact.
        When opposing parties tell two different stories, one of which is blatantly
        contradicted by the record, so that no reasonable jury could believe it, a court
        should not adopt that version of the facts for purposes of ruling on a motion for
        summary judgment.

Id. (internal quotations, citations, and alterations omitted).

        "In considering a motion for summary judgment, a district court may not make

credibility determinations or engage in any weighing of evidence." Anderson, 477 U.S. at

255. Therefore, when evidentiary facts are in dispute, when the credibility of witnesses may

be in issue, or when conflicting evidence must be weighed, a full trial is necessary. 2


        2 See Guidotti v. Legal Helps Debt Resolution, L.L.C., 716 F.3d 764, 772 (3d Cir. 2013):
        Under Rule 56, . . . a "court shall grant summary judgment if the movant shows that there is
        no genuine dispute as to any material fact and the movant is entitled to judgment as a matter
        of law." Fed.R.Civ.P. 56(a). The party asserting that there is a genuine dispute of material fact
        must support that assertion by "citing to particular parts of .. . the record , including depositions,
        documents, electronically stored information, affidavits or declarations, stipulations .. .,
        admissions, interrogatory answers, or other materials." Fed.R.Civ.P. 56(c)(1 )(A) . In evaluating
        the motion, "the court must draw all reasonable inferences in favor of the nonmoving party,
        and it may not make credibility determinations or weigh the evidence." Reeves v. Sanderson
        Plumbing Prods., Inc., U.S. 133, 150, 120 S.Ct. 2097, 147 L.Ed .2d 105 (2000).
716 F.3d at 772. See also, Ooebblers' Penn. Hybrids, Inc. v. Doebbler, 442 F.3d 812,820 (3d Cir.
2006)(stating that credibility determinations "are inappropriate to the legal conclusions necessary to a ruling
                                                       5
                                             IV. ANALYSIS

        Additional Defendants argue that "Plaintiff's claims against Additional Defendants fail

because there exists no evidence of record that Stell Enterprises, Inc. or Robert Stella are

'State Actors."' (Doc. 107 at 5). The Court finds that the undisputed facts show that

Additional Defendants were not acting under color of state law when they carried out the

demolition of Plaintiffs' home pursuant to a contract with the City of Wilkes-Barre, and

therefore Additional Defendants' Motion for Summary Judgment should be granted.

        Plaintiffs' claimed constitutional deprivations are brought under 42 U.S.C. § 1983

which states in pertinent part as follows:

        Every person who, under color of any statute, ordinance, regulation , custom,
        or usage, of any State or Territory or the District of Columbia, subjects, or
        causes to be subjected, any citizen of the United States or other person within
        the jurisdiction thereof to the deprivation of any rights , privileges, or immunities
        secured by the Constitution and laws, shall be liable to the party injured in an
        action at law, suit in equity, or other proper proceeding for redress[.]

42 U.S.C.A. § 1983. To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that

"(1) ... the conduct complained of was committed by a person acting under color of state law

and (2) ... [that] the conduct deprived the complainant of rights secured under the

Constitution or federal law." Sameric Corp. v. City of Philadelphia, 142 F.3d 582, 590 (3d

Cir. 1988).



on summary judgment. . .. A District Court should not weigh the evidence and determine the truth itself, but
should instead determine whether there is a genuine issue for trial."); J.F. Feeser, Inc v. Serv-A-Portion,
Inc., 909 F.2d. 1254, 1531 (3d Cir. 1990) ("We are keenly aware that credibility determinations are not the
function of the Judge; instead the non-movant's evidence must be credited at this stage.").
                                                     6
       In determining whether a party is considered a state actor or private person for

purposes of § 1983 claims, "[t]he principal question at stake is whether there is such a close

nexus between the State and the challenged action that seemingly private behavior may be

fairly treated as that of the State itself." Leshko v. Servis, 423 F.3d 337, 339 (3d Cir. 2005)

(internal quotation marks and citation omitted). To answer that question, the Third Circuit

has outlined three broad tests generated by Supreme Court jurisprudence:

       (1) whether the private entity has exercised powers that are traditionally the
       exclusive prerogative of the state; (2) whether the private party has acted with
       the help of or in concert with state officials; and (3) whether the state has so far
       insinuated itself into a position of interdependence with the acting party that it
       must be recognized as a joint participant in the challenged activity.

Kach v. Hose, 589 F.3d 626, 646 (3d Cir. 2009) (internal quotation marks, citations and

alterations omitted). The nexus determination requires the Court to engage in a fact specific

analysis. Groman v. Twp. of Manalapan, 47 F.3d 628, 638 (3d Cir. 1995).

       The Supreme Court has found that, for purposes of a § 1983 claim , "[a]cts of ...

private contractors do not become acts of the government by reason of their significant or

even total engagement in performing public contracts." Rendell-Baker v. Kohn , 475 U.S.

830, 841 (1982); see also Boyle v. Governor's Veterans Outreach & Assistance Center, 925

F.2d 71 , 76 (3d Cir. 1991) ("Acts of private contractors do not become acts of the State

simply because they are performing public contracts."); see also Munoz v. City of Union

City, 481 F. App'x 754, 761 (3d Cir. 2012) (finding a private contractor defendant was not a

state actor under§ 1983 simply by performing a demolition pursuant to a public contract) .


                                                7
        In support of their argument, Additional Defendants point to Win & Son, Inc. v. City of

Philadelphia, 162 F. Supp.3d 449 (E.D. Pa. 2016) which is factually similar to the

circumstances presented here. In Win & Son, the District Court granted the contractor-

defendant's motion for summary judgment, finding that the defendant could not be

considered a state actor under § 1983 simply because it performed the demolition of the

plaintiff's property on behalf of the City of Philadelphia. Id. at 459. The District Court

reasoned that under the Third Circuit's decision in Groman v. Township of Manalapan, "the

fact that [the defendant] performed the work under the government's control , did so at the

City's request, and received government funds does not make it a state actor." 3 Win & Son,

162 F. Supp. at 459. The District Court further highlighted that "[i]n particular, [the

defendant] did not make the decision to declare the building 'imminently dangerous' or

exercise its judgment in determining when it was necessary to demolish the building," and

that "[i]ts actions were limited to fulfilling the terms of its contract with the government

subject to the Master Demolition Specifications." Id.

        More recently, the District Court in Dietrich v. Schaaf Excavating Contractors, Inc. ,

No. 18-01697, 2021 WL 807712, at *7 (W.D. Pa. March 3, 2021) denied a plaintiff's motion

for default judgment, finding that the demolition company defendant, who was hired by the



        3  In Groman, the Third Circuit held that a private first aid squad that responded to a police request
for medical care for the plaintiff was not a state actor even though (1) the squad provided medical care to
the plaintiff while he was in state custody, (2) it did so at the request of police, (3) the police had a
constitutional obligation to provide medical care, and (4) the squad received public funds. Groman, 47 F.3d
at 642.
                                                      8
Mount Oliver Borough to demolish plaintiff's property, was not a state actor and therefore

could not be held accountable for any constitutional violations alleged by the plaintiff.

Similar to Win & Sons, the District Court in Dietrich noted that "in particular, Plaintiff does

not contend that [the defendant] made the decision to declare the Mr. Dietrich's [sic] house

dangerous or exercise its judgment in determining when it was necessary to demolish the

building." Id. See also Chompupong v. City of Schenectady, No. 17-929, 2019 WL

3321874, at *6 (N.D. N.Y. July 24, 2019) (finding that plaintiff failed to plausibly allege that

the private contractor-defendant was acting under color of state law when it demolished the

plaintiff's home through a contract with the City of Schenectady, as the facts in the

complaint "make clear that the City made the decision to demolish the Nicholaus Building

and that [the defendant] was merely the contractor who submitted the lowest bid") .

        Here, Plaintiffs argue that Additional Defendants are state actors under the second

of the three tests outlined in Kach, as "they 'acted with the help of or in concert with state

officials."' (Plaintiffs' Brief in Opposition to Additional Defendants' Motion for Summary

Judgment, Doc. 120 at 6). Plaintiffs contend that the facts in this case present "much more

than a mere contract, as was the case in Win," as "[t]hey reveal agreement, and actions in

concert to use the City's and Kratz's governmental power together and in violation of the

constitution. " (Id. at 8). Without citation to any evidence of record , Plaintiffs make a number

of conclusory assertions as to Additional Defendants' involvement in the demolition of

Plaintiffs' property:


                                                9
        In the present case, the facts reveal that SEI/Stella had a long time
        understanding with Kratz and the City of Wilkes-Barre. That understanding
        was that together they would use the City's power not only to contract and pay
        SEI with City money, but also to take citizens' property without notice or an
        opportunity to be heard . The understanding was that the owners could not
        know what was happening, as reflected by SEl's/Stella's fraudulent use of the
        owner's name to help effect this joint action with the City and Kratz.

(Id. at 7-8).

        However, despite the contentions in their supporting brief, in their Statement of Facts

in Opposition to Additional Defendants' Statement of Undisputed Material Facts, Plaintiffs

admit that there is no evidence that Additional Defendants had anything to do with the

decision to condemn the property at issue for demolition. (Doc. 118 at~ 7). Plaintiffs

further admit there is no evidence that Additional Defendants have had anything to do with

the decision to condemn any other property for a City of Wilkes-Barre demolition job. (Id.).

        As the cases discussed herein demonstrate, where the State makes the decision to

condemn a property for demolition, a private company whose actions are limited to carrying

out the demolition pursuant to a contract with the State is not a state actor for purposes of§

1983. See Munoz, 481 F. App'x at 761 ; Win & Son, 162 F. Supp. 3d at 459; Dietrich, 2021

WL 807712, at *7; Chompupong, 2019 WL 3321874, at *6. Here, it is undisputed the

decision to demolish the property at 54 and 54 ½ Marlborough Ave. was made before the

two demolition contractors were contacted for price quotes on the demolition. It is further

undisputed that Additional Defendants submitted the lowest bid for the demolition work, and

that they were subsequently authorized by the City of Wilkes-Barre to demolish Plaintiffs'


                                               10
home. Thus, the undisputed facts here reveal that Additional Defendants were simply

carrying out a contract with the City of Wilkes-Barre when they demolished Plaintiffs'

property, and thus were not acting under color of state law. Therefore, Additional

Defendants' Motion for Summary Judgment will be granted.

                                     V. CONCLUSION

       For the reasons set forth above, Additional Defendants' Motion for Summary

Judgment (Doc. 106) will be granted and judgment will be entered in favor of Additional

Defendants Stell Enterprises, Inc. and Robert Stella. A separate Order follows.




                                              11
